                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

           Jill N. Waskey,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:21-cv-00189-MR-WCM
                                       )
                 vs.                   )
                                       )
  Family Court of Haywood County,      )
           North Carolina              )
         Monica H. Leslie,             )
           Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 9, 2021 Order.

                                               September 9, 2021




      Case 1:21-cv-00189-MR-WCM Document 5 Filed 09/09/21 Page 1 of 1
